DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Tom Tanida on 04/01/2022 and 04/22/2022.

The application has been amended as follows: 
Please amend Abstract
A portable information terminal includes a controller configured to control a communication interface to transmit a charging permission response to a broadcast receiving apparatus in response to a charging permission request data transmitted when a broadcasting program that a user of the broadcast receiving apparatus desires to view contains an asset that requires charging. The charging permission response is allowed to be transmitted when positional information indicates that the portable information terminal is positioned inside of a predetermined positional range and apparatus identification information in the charging permission request data, by which the broadcast receiving apparatus is allowed to be identified, coincides with apparatus identification information stored in a memory. The controller controls the communication interface to transmit a charging denial response to the broadcast receiving apparatus when the positional information indicates that the portable information terminal is positioned outside of the predetermined positional range 



	1–4.  (Cancelled)  

	5.  (Currently Amended)  A portable information terminal configured to communicate with a broadcast receiving apparatus, the broadcast receiving apparatus being configured to receive broadcasting data of digital broadcasting, the portable information terminal comprising:
	an operating unit used to input authentication information;
	a memory configured to store apparatus identification information and the authentication information inputted through the operating unit, the broadcast receiving apparatus being allowed to be identified by the apparatus identification information;
	a communication interface [[unit]] configured to receive charging permission request data that is transmitted in a case where a broadcasting program that a user of the broadcast receiving apparatus desires to view contains an asset that requires charging, the communication interface [[unit]] being configured to transmit response data to the broadcast receiving apparatus, the response data responding to the charging permission request data; and
	a controller 
	wherein the controller 
			control the communication interface [[unit]] so as to transmit a charging permission response to the broadcast receiving apparatus as the response data in a case where apparatus identification information, contained in the charging permission request data, by which the broadcast receiving apparatus is allowed to be identified coincides with the apparatus identification information stored in the memory memory 
			control the communication interface [[unit]] so as to transmit a charging denial response to the broadcast receiving apparatus as the response data in a case where the apparatus identification information, contained in the charging permission request data, by which the broadcast receiving apparatus is allowed to be identified does not coincide with the apparatus identification information stored in the memory ,
	wherein the portable information terminal further comprises a positional information receiver configured to acquire positional information,
	wherein the controller is configured to:
			control the communication interface so as to transmit the charging permission response to the broadcast receiving apparatus as the response data in a case where the positional information acquired by the positional information receiver indicates that the portable information terminal is positioned inside of a predetermined positional range defined in advance and the apparatus identification information, contained in the charging permission request data, by which the broadcast receiving apparatus is allowed to be identified coincides with the apparatus identification information stored in the memory, the charging permission response containing the authentication information stored in the memory and terminal identification information by which the portable information terminal is allowed to be identified; and
			control the communication interface so as to transmit the charging denial response to the broadcast receiving apparatus as the response data in a case where the positional information acquired by the positional information receiver indicates that the portable information terminal is positioned outside of the predetermined positional range defined in advance.

	6.  (Cancelled)  
	
	
	
	

	7.  (Currently Amended)  The portable information terminal according to claim 5, further comprising:
	a program schedule receiver 
	wherein the controller is configured to:
	receiver; 
	
	control the communication interface [[unit]] so as to transmit a charging permission response to the broadcast receiving apparatus as the response data in a case where a program name contained in the charging permission request data indicates a program that is set so as to allow charging by the set advisability for charging of each programs memory stored in the memory 
	control the communication interface [[unit]] so as to transmit the charging denial response to the broadcast receiving apparatus as the response data in a case where the program name contained in the charging permission request data does not indicate a program that is set so as to allow charging by the set advisability for charging of each programs




Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshizawa et al (US 2016/0330514) teaches portable information terminal 700 receives the billing information from the service provider server 400 (S20213), and further sends the billing condition confirmation result (OK or NG) via the LAN communication unit 721 to the broadcast receiving device. 
Hard et al (US PG Pub NO. 2017/0228550) et al teaches  systems and methods allow a user to request that a parent, or another user, who can approve access to the blocked media asset approve access to the blocked media asset for viewing. The request may be transmitted as a notification to a mobile phone or another suitable device, such that the parent the other user can approve the request, even though they may be remote from the requesting user. 
Dureau et al (US PG Pub No. 2017/0201524) teaches receiving a message requesting a transaction of a first media content for display on the public display; detecting one or more devices in proximity to the first device; selecting a second device from the detected one or more devices based on a match of a first user account between the second device and the first device; sending a request for authorizing the transaction to the selected second device; receiving a response to the request for authorizing the transaction from the selected second device; and completing the transaction on the first device using transaction information of the first user account and stored at the first device. 

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claim 5 as a whole; and further defined by examiner’s amendment. Therefore, claim 5 is held allowable.
Regarding claim 7, it depends from allowable claim 5. Therefore, claim 7 is also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/           Primary Examiner, Art Unit 2423